          Case 2:18-cv-01381-RFB-BNW Document 91
                                              90 Filed 06/05/20
                                                       06/01/20 Page 1 of 4


 1   Andrew Williams, Esq.
     CA bar #: 310526 – pro hac vice admit
 2   The Williams Law Group
     6273 Sunset Drive
 3   Suite D3
     South Miami, Florida 33143
 4   Telephone:    (253) 970-1683
     Email:        Andrew@TheWilliamsLG.com
 5
     David Lee Phillips, Esq.
 6   NV bar #: 538 – local counsel
     700 S. 4th Street
 7   Las Vegas, NV 89101
     Telephone:     (702) 595-9097
 8   Email:         DavidLeePhillips@aol.com

 9   Attorneys for Plaintiff, Steven
     Johnson
10
                              UNITED STATES DISTRICT COURT
11
                                   DISTRICT OF NEVADA
12
13   STEVE JOHNSON                                Case No. 2:18-cv-01381-RFB-BNW
14                       Plaintiff,               PLAINTIFF’S    SECOND    UNOPPOSED
                                                  MOTION FOR EXTENSION OF TIME TO
15   v.                                           FILE A REPLY BRIEF TO DEFENDANTS
                                                  HILV FEE, LLC AND NAV-115 E.
16   HILV FEE, LLC; NAV-115 E. TROPICANA,         TROPICANA,   LLC’S   RESPONSE   IN
     LLC; LAS VEGAS METROPOLITAN POLICE           OPPOSITION TO PLAINTFF’S MOTION TO
17   DEPARTMENT; LAS VEGAS METROPOLITAN           ADD CLAIM/AMEND PLEADINGS [DE 86]
     POLICE    OFFICER   A;   LAS   VEGAS
18   METROPOLITAN POLICE OFFICER B; LAS
     VEGAS METROPOLITAN POLICE OFFICER C;
19   LAS    VEGAS   METROPOLITAN   POLICE
     OFFICER D; LAS VEGAS METROPOLITAN
20   POLICE    OFFICER   E;   LAS   VEGAS
     METROPOLITAN POLICE OFFICER F; LAS
21   VEGAS METROPOLITAN POLICE OFFICER G
     and DOES 9 to 50
22
                         Defendants.
23
24        NOW COMES Plaintiff, Steve Johnson (“Plaintiff”), by and through
25
     the undersigned, and hereby submits this Second Unopposed Motion for
26
     Extension of Time to File a Reply Brief to Defendants’ HILV Fee, LLC and
27
     NAV-115 E. Tropicana, LLC’s Response in Opposition to Plaintiff’s Motion
28
                                              1
                PLAINTIFF’S SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME
         Case 2:18-cv-01381-RFB-BNW Document 91
                                             90 Filed 06/05/20
                                                      06/01/20 Page 2 of 4


     to Add Claim/Amend Pleadings [DE 86] (the “Motion for Extension of Time”)
 1
 2   pursuant to Rule 6(b) of the Federal Rules of Civil Procedure (“FRCP”).

 3        In support of this motion, Plaintiff shows unto the Court the
 4   following:
 5
          1. Plaintiff was served with Defendants’ Response in Opposition to
 6
     Plaintiff’s Motion to Add Claim/Amend Pleadings (the “Opposition”) [DE
 7
     86] on May 18, 2020.
 8
          2. Plaintiff’s reply brief was due by 11:59 pm PST on May 25, 2020;
 9
10   however, because May 25, 2020, was a federal/national holiday, the date

11   to file the reply brief was automatically extended to 11:59 pm PST on

12   May 26, 2020. The time for Plaintiff to reply to the Opposition therefore
13   has not yet expired.
14
          3. Due to an appellate brief deadline before the Eleventh Circuit
15
     Court of Appeals, which also due on or around May 26, 2020, Plaintiff’s
16
     counsel was unable to devote the necessary time to complete the Reply
17
     brief.
18
19        4. Plaintiff’s counsel spoke with counsel for Defendant HILV Fee,

20   LLC and NAV-115 E. Tropicana, LLC (collectively, the “Hooters
21   Defendants”), and explained the situation to them and his desired
22
     request for a brief extension of time of one-week to file a Reply.
23
          5. Counsel for the Hooters Defendants confirmed that they had no
24
     objection to the extension of time and confirmed such via email on May
25
     26, 2020.
26
27        4. Due to a medical issue a medical issue (thankfully, not COVID-

28   19 related) and the current events of our country, which led to
                                         2
         Case 2:18-cv-01381-RFB-BNW Document 91
                                             90 Filed 06/05/20
                                                      06/01/20 Page 3 of 4


     closures of the undersigned’s office over the weekend, the undersigned
 1

 2   contacted counsel for the Hooters Defendants’ to inquire into their

 3   amenability to granting Plaintiff a 24-hour extension in which to file
 4   his Reply brief.
 5
          5. Opposing counsel graciously proposed that the undersigned take
 6
     until the end of the week (Friday, June 5, 2020) to file Plaintiff’s
 7
     reply brief, to which the undersigned accepted.
 8
          6. Pursuant to the approve-extension of time by opposing counsel,
 9
10   Plaintiff seeks to have until 11:59 pm PST to complete and file his

11   Reply brief.

12        7. This motion is made in good-faith and not for the purpose of
13   causing any needless and/or undue delay.
14
          WHEREFORE, Plaintiff respectfully requests that this Court grant
15
     his motion and permit Plaintiff with an extension of time, up to and
16
     including, the 5th day of June, 2020, in which to file and serve a Reply
17
     to the Opposition.
18

19
     Respectfully submitted,          The Williams Law Group
20
     Dated: June 1, 2020              BY: __________________________
21                                        ANDREW WILLIAMS, ESQ.
                                          CA bar #: 310526 – pro hac vice admit
22                                        6273 Sunset Drive, Suite D-3
                                          South Miami, Florida 33143
     IT IS SO ORDERED                     Telephone:    (305) 916-1122
23
                                          Email:      Andrew@TheWilliamsLG.com
24   DATED: June 05, 2020
                                        DAVID LEE PHILLIPS, ESQ.
25                                      NV bar #: 538 – local counsel
                                        700 S. 4th Street
26                                      Las Vegas, NV 89101
                                        Telephone:     (702) 595-9097
27                                      Email:        DavidLeePhillips@aol.com
     __________________________________________________
     BRENDA WEKSLER                     Attorneys for Plaintiff Steve Johnson
28
     UNITED STATES MAGISTRATE JUDGE          3
         Case 2:18-cv-01381-RFB-BNW Document 91
                                             90 Filed 06/05/20
                                                      06/01/20 Page 4 of 4



 1                              CERTIFICATE OF SERVICE
 2
             The undersigned hereby certifies that on the 1st day of June
 3
     2020, a copy of the foregoing PLAINTIFF’S SECOND UNOPPOSED MOTION FOR
 4
     EXTENSION OF TIME TO FILE A REPLY BRIEF TO DEFENDANTS HILV FEE, LLC AND
 5
 6   NAV-115 E. TROPICANA, LLC’S RESPONSE IN OPPOSITION TO PLAINTFF’S MOTION

 7   TO ADD CLAIM/AMEND PLEADINGS [DE 86], was served electronically and sent

 8   to the following address/individuals:
 9
        TYSON & MENDES, LLP
10      THOMAS E. MCGRATH, ESQ.
11      CHRISTOPHER A. LUND, ESQ.
        3960 Howard Hughes Parkway
12      Suite 600
        Las Vegas, NV 89169
13      Email: clund@tysonmendes.com
        Attorneys for Defendants: HILV
14      Fee, LLC and NAV-115 E.
15      Tropicana, LLC

16
17                                          /s/Andrew Williams     _____________
                                            The Williams Law Group
18
19
20
21
22
23
24
25
26
27
28
                                             4
